Citation Nr: 9911810	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  96-17 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from December 1993 and February 1997 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi, which denied a permanent and 
total disability rating for pension purposes.

A hearing was held on January 30, 1996, in Jackson, 
Mississippi,  before Holly E. Moehlmann, a member of the 
Board who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 1991) and who 
is rendering the determination in this case.  The Board 
remanded this case in June 1996 for further development of 
the evidence.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Reasons for remand:  (1)  The medical evidence, as it 
pertains to the symptoms affecting the low back, is 
inadequate for rating purposes and the July 1996 VA examiner 
did not assess the degree or extent of functional impairment 
and interference with ordinary activities caused by the 
veteran's disabilities in the examination report in 
accordance with the Board's June 1996 remand order.  In this 
regard, on the July 1996 VA Systemic Conditions examination 
report, the examiner did resolve a conflict in the evidence 
by ruling out a previous diagnosis of ankylosing spondylitis, 
that had been rendered by a private nurse practitioner, and 
instead supporting a previous diagnosis of fibromyalgia that 
had been rendered by a private physician.  However, as the 
veteran's accredited representative pointed out in a June 
1997 statement, the veteran has also been diagnosed with 
degenerative arthritis or osteoarthritis of the lumbar spine 
by a private physician, Dr. Michael R. Saitta, in 1995 and 
degenerative changes of the lumbar spine were noted on a 
February 1992 VA x-ray examination.  Moreover, the July 1996 
VA examiner diagnosed a questionable herniated nucleus 
pulposus (HNP) with nerve root compression but no further 
tests were conducted to rule out or confirm this possibility.  
In addition, the medical evidence does not state which 
symptoms pertaining to the low back are due to fibromyalgia, 
which to degenerative arthritis of the low spine, and which 
to a HNP, if any, in order that the RO may rate each disorder 
accordingly yet also in accord with the rule against 
pyramiding.  38 C.F.R. § 4.14 (1998).  Finally, the July 1996 
VA examiner did not assess the degree or extent of functional 
impairment and interference with ordinary activities caused 
by the veteran's disabilities in the examination report in 
accordance with the Board's June 1996 remand order.  Stegall 
v. West, No. 97-78 (U.S. Vet. App. June 26, 1998).

(2)  The RO did not rate all of the diagnosed disabilities.  
In addition to not rating the questionable HNP (although the 
RO did rate "possible" carpal tunnel syndrome, left and 
right), the RO did not rate hypertension or the hallux valgus 
deformity on the right.  In this regard, hypertension had 
been diagnosed by the private nurse practitioner, who also 
recorded the veteran's blood pressure readings on each visit 
to the Evergreen Clinic and who stated that the veteran was 
taking medication for hypertension.  The veteran also 
testified as to taking medication for hypertension at the 
January 1996 hearing before the Board.  If the RO felt the 
medical evidence of record was an insufficient or an 
inadequate basis on which to base a finding that the veteran 
had hypertension, the RO was free to order a medical 
examination or consultation and have the examiner or 
consultant review the records from the Evergreen Clinic and 
any other evidence pertaining to possible hypertension.  
However, the RO was not free to ignore the diagnosis made by 
Evergreen Clinic staff.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

In addition, the July 1996 VA examiner stated that the 
veteran had hallux valgus on both sides and that the 
deformity on the right was greater than on the left.  This 
statement is contrary to previous evidence of record which 
reflected that there was no hallux valgus deformity on the 
right (September 1993 VA Feet examination) but only "mild" 
but definite clawing of the lateral foretoes and that the 
left hallux valgus was "marked" or "moderately severe" 
with "Morton's foot" with secondary clawing of the toes.  
The RO did not order any additional examination to resolve 
the conflict of the evidence and the RO did not rate the 
hallux valgus deformity of the right foot as noted on the 
July 1996 examination report.

The Board acknowledges that no more than a 10 percent rating 
is provided for hallux valgus, unilateral, and that such 
ratings, even if granted for both the left and right feet, 
may not enable the veteran to meet the percentage 
requirements of section 4.16(a) for a permanent and total 
disability rating.  38 C.F.R. § 4.16(a), 4.17 (1998).  
However, ratings higher than 10 percent are provided for 
hypertension, limitation of motion of the lumbar spine due to 
arthritis, and HNP, depending on the severity of these 
disorders, and therefore the Board concludes that the RO 
should have rated these disorders.

(3)  The RO did not provide notice in the statement of the 
case and supplemental statement of the case of the rating 
criteria for each of the disabilities rated for pension 
purposes.  Because the RO must rate each diagnosed disability 
separately in deciding whether the claim for a permanent and 
total rating may be granted for pension under section 
4.16(a), the rating criteria in the VA Schedule for Rating 
Disabilities are pertinent regulations in deciding the 
veteran's claim, and due process requires that he be given 
notice of them.

For the reasons above and to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should schedule the veteran 
for the type or types of examination(s) 
necessary to obtain the medical 
information needed to assess the 
veteran's current disorders and 
symptomatology, to find out which 
symptomatology stems from which 
disorders, to find out how and to what 
extent each disorder affects the function 
of the part affected, to find out which 
disabilities are permanent and which are 
amenable to treatment, and to find out 
how the permanent disabilities as a whole 
currently affect overall function or 
interfere with ordinary activities.

2.  The examiner(s) must review the 
claims file and a copy of this remand 
prior to conducting the examination(s) so 
that the examiner(s) is familiar with the 
medical history as documented in prior 
medical records and not simply as 
reported by the veteran.  A complete and 
full examination(s) must be conducted, 
including range of motion testing, 
description of trigger points, etc., and 
any other testing which the examiner(s) 
deems necessary to rule out or in any 
diagnoses rendered as "questionable" or 
"possible" or which is necessary to 
complete assessment of the current 
disability picture.

Fibromyalgia:  The examiner should assess 
where the trigger or tender points are, 
as the July 1996 examiner did, and should 
assess whether continuous medication is 
required for control of the symptoms, 
what affect, if any, environmental or 
emotional stress or overexertion has on 
the frequency and intensity of symptoms, 
and whether the symptoms are constant or 
nearly constant and refractory to 
therapy.

HNP with nerve root compression:  Does 
the veteran have this disorder?  If so, 
the examiner should specify what symptoms 
found on physical examination are 
associated with it and what symptoms are 
more likely associated with fibromyalgia.

Degenerative changes of the lumbar spine:  
The examiner should specify what 
symptoms, if any, found on physical 
examination are associated with 
degenerative changes of the low back and 
what symptoms are more likely associated 
with HNP or fibromyalgia.

Hypertension:  The veteran has been 
diagnosed with hypertension by a private 
nurse practitioner, Judy Stevens of 
Evergreen Clinic, who also recorded the 
veteran's blood pressure readings on each 
visit to the Evergreen Clinic and who 
stated that the veteran was taking 
medication for hypertension.  The 
Evergreen Clinic reports are in the 
claims file for review.  Based on these 
reports, any other relevant reports, and 
findings on examination, the examiner 
must assess whether the veteran has 
hypertension and, if so, whether 
medication is necessary for continuous 
control.

Feet:  The July 1996 VA examiner stated 
that the veteran had hallux valgus on 
both sides and that the deformity on the 
right was greater than on the left.  This 
statement is contrary to previous 
evidence of record which reflected that 
there was no hallux valgus deformity on 
the right (September 1993 VA Feet 
examination) but only "mild" but 
definite clawing of the lateral foretoes 
and that the left hallux valgus was 
"marked" or "moderately severe" with 
"Morton's foot" with secondary clawing 
of the toes.  The examiner must resolve 
the conflicting diagnosis with regard to 
the right foot and describe the extent of 
the deformity of each foot.

Possible bilateral carpal tunnel 
syndrome:  The examiner should state 
whether the veteran has this disorder or 
whether his complaints are more likely 
due to fibromyalgia or some other 
disorder.  If the veteran has bilateral 
or unilateral carpal tunnel syndrome, the 
examiner should describe the extent of 
the symptoms found and how the disorder 
affects function of the wrist, arms, or 
hands, which regard to the ability to 
perform usual or ordinary activities.

The examiner must (1) diagnose any other 
or new disorder found and not yet 
diagnosed; (2) describe which 
symptomatology stem from which disorders; 
(3) assess how and to what extent each 
disorder affects the function of the part 
affected; (4) opine as to which 
disabilities are likely to be permanent 
at the current level of disability and 
which are amenable to treatment; and (5) 
state how and to what extent the 
permanent disabilities as a whole 
currently affect overall function or 
interfere with ordinary activities.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

The RO and the appellant are also advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Veterans Appeals 
(Court).  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, No. 97-78 (U.S. Vet. App. June 26, 
1998).

4.  The RO should rate each disability 
diagnosed in accordance with the criteria 
in the VA Schedule for Rating 
Disabilities and readjudicate the claim 
for a permanent and total disability for 
pension purposes considering the evidence 
in its entirety, including not only the 
medical evidence but also the age of the 
veteran, his education level, and his 
occupational history.

5.  Should the decision remain 
unfavorable, the RO must provide the 
veteran with a supplemental statement of 
the case which gives him notice of all 
regulations pertaining to the claim 
including the rating criteria for each 
disability rated.  38 C.F.R., Part 4 
(1998).  If the rating criteria changed 
during the course of this appeal -- as in 
the case of the criteria for evaluating 
hypertension -- the RO should consider 
both the old and the new criteria in 
rating the disability.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) 
(holding that, where a law or regulation 
changes after a claim has been filed or 
reopened but before the administrative or 
judicial appeal process has been 
concluded, the version most favorable to 
appellant should and will apply unless 
Congress provides otherwise or permits 
the Secretary to do otherwise).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  On remand, the appellant is free to 
submit additional evidence and argument.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  However, he need 
take no action unless otherwise notified.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









